By chapter 573, Laws 1907, the recorder's court was created at Winston for the trial of petty misdemeanors, but with right of appeal to the Superior Court. By section 4 of said act, larceny of goods less than $10 was made a petty misdemeanor. The defendant, convicted in said court on a charge of petty misdemeanor, in stealing shipstuff of the value of $3, appealed to the Superior Court, and being put on trial de novo, objected because no indictment against him had been returned by a grand jury. The judge overruled the exception; the defendant excepted and, there being a verdict of guilty, appealed.
There is no error. The same point has been fully discussed and settled in S. v. Lytle, 138 N.C. 738. In like manner, when a case is tried in the Superior Court on appeal from a justice of the peace, no indictment is required. S. v. Quick, 72 N.C. 243; S. v. Thornton, 136 N.C. 616.
No error.
Cited: S. v. Shine, 149 N.C. 482; S. v. Collins, 151 N.C. 649; S. v.Brown, 159 N.C. 469; S. v. Dunlap, ib., 493; S. v. Hyman, 164 N.C. 415;S. v. Tate, 169 N.C. 374.
(461)